779 F.2d 49
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.LOUIS BOMAR, Plaintiff-Appellant,v.GARY LIVESAY, WARDEN, AND CPL. GARY MEDLIN, BLEDSOE COUNTYREGIONAL CORRECTIONAL FACILITY, Defendants-Appellees.
85-5861
United States Court of Appeals, Sixth Circuit.
10/7/85

APPEAL DISMISSED
E.D.Tenn.
ORDER
BEFORE:  MARTIN, CONTIE and WELLFORD, Circuit Judges.


1
This appeal has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
It appears that on July 29, 1985, appellant filed a notice of appeal from a July 24, 1985 order.  The July 24 order denied appellant's motions for summary judgment and for default judgment, and allowed appellant 30 days within which to file a response to a motion to dismiss.  The action was dismissed in its entirety on August 26, 1985.


3
The order from which the appeal has been taken is not a final decision pursuant to 28 U.S.C. Sec. 1291 from which an appeal can be taken.  Catlin v. United States, 324 U.S. 229 (1945); Dowty v. Pioneer Rural Electricus, Case No. 83-3621, ---- F.2d ----, p.5 of slip opinion (6th Cir.  Aug. 9, 1985).  The Court is without jurisdiction to entertain the appeal.


4
It is ORDERED that the appeal be and hereby is dismissed.  Rule 9(d)(1), Rules of the Sixth Circuit.